Citation Nr: 9906327	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
March 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the VA examiner in February 1997 found that 
the veteran's psychosocial stressors included severe post-
traumatic stress disorder symptoms and inability to work in a 
job.  At the veteran's personal hearing before the Board in 
October 1998, the veteran's representative contended that 
notwithstanding the veteran's current employment with his 
spouse, he could not work in other types of employment due to 
his PTSD symptoms.  This evidence can reasonably be construed 
as a claim for a total disability evaluation by reason of 
individual unemployability due to service-connected 
disabilities.  It is requested that the RO take any 
appropriate action in this regard.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, it appears that the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) has not been evaluated pursuant to the old criteria 
for mental health disorders nor has a supplemental statement 
of the case been provided to the veteran and his 
representative that includes the old criteria.  38 C.F.R. 
§§ 19.30(b), 19.31 (1998).  The Board notes that the criteria 
for evaluation of mental disorders including PTSD were 
amended with an effective date of November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  
The record shows that the veteran's letter requesting 
increased compensation was received by the RO on October 5, 
1996.  Thus, the regulatory criteria governing the evaluation 
of the veteran's PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has only considered the veteran's claim for an 
increased evaluation for PTSD under the amended rating 
criteria for mental disorders in effect after November 7, 
1996.

Because the RO has not considered the veteran's claim under 
this "change in the law," due process requires that the 
case be remanded to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim is remanded to the 
RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  

Regardless of the response from the 
veteran, the RO should secure all 
outstanding VA treatment records.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the extent of severity and 
impairment caused by the veteran's PTSD 
symptomatology.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating psychiatric 
disorders should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should identify all 
symptomatology associated with the 
veteran's PTSD.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Any further indicated special studies 
should be conducted.  During the course 
of the examination, the examiner should 
identify all of the symptoms or 
manifestations of PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD with 
consideration of the previous and amended 
criteria for evaluation of mental 
disorders - applying the criteria more 
favorable to the veteran.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


